Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00884-CV

                                 Kenneth Mark DORROUGH,
                                          Appellant

                                               v.

                        John Murray FAIRCLOTH and Helen Bowen,
                                        Appellees

                 From the 216th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV-11-320
                         Honorable M. Rex Emerson, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED,
the temporary injunction is VACATED, and Appellees’ suit is DISMISSED WITH PREJUDICE.
Costs of this appeal are taxed against Appellees John Murray Faircloth and Helen Bowen.

       SIGNED July 30, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice